Citation Nr: 0615419	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether service connection 
is now warranted.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for numbness and 
tingling of the hands and feet, claimed as Buerger's Disease, 
and, if so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to July 
1992.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2003 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a January 2003 statement in support of claim, the veteran 
sought to amend her claim to include entitlement to service 
connection for depression in addition to PTSD.  The record 
does not reflect that the RO has addressed this issue.  It is 
REFERRED to the RO for appropriate action.  

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
numbness and tingling in the hands and feet is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  An unappealed November 2001 RO rating decision denied the 
claim for service connection for PTSD on the basis that there 
was no confirmed diagnosis of PTSD to permit a finding of 
service connection and the evidence presented was inadequate 
to establish that a stressful experience occurred.  

2.  Additional evidence submitted since November 2001 on the 
issue of service connection for PTSD is new and material as 
it includes a diagnosis of PTSD.  

3.  The veteran's claimed in-service stressors are not 
corroborated by service records or other credible, supporting 
evidence.  


CONCLUSIONS OF LAW

1.  The evidence added to the record subsequent to the RO's 
November 2001 rating decision denying service connection for 
PTSD is new and material and the claim is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for PTSD 
due to the stressful environment created by a superior, to 
include mental and verbal abuse while on active duty.  See 
January 2003 statement in support of claim; May 2003 Notice 
of Disagreement (NOD).  In its April 2003 rating decision, 
the RO appears to have reopened the claim for PTSD, 
ultimately denying it on the merits.  Notwithstanding, the 
Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the 
RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  

A decision issued by the New Orleans, Louisiana, RO in 
November 2001 denied the claim for entitlement to service 
connection for PTSD on the basis that there was no confirmed 
diagnosis of PTSD and the evidence presented was inadequate 
to establish that a stressful experience occurred.  The RO 
notified the veteran of this decision by letter dated 
December 10, 2001, but the veteran did not file a timely 
appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.302(a) (2001) (a Notice of Disagreement (NOD) shall be 
filed with the agency of original jurisdiction within one 
year from the date that the agency mails notice of the 
determination).  An unappealed determination of the agency of 
original jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2005).  

The veteran filed a claim to reopen in November 2002, and 
this appeal ensues from the April 2003 rating decision issued 
by the New Orleans, Louisiana RO, which appears to have 
reopened the claim for PTSD and denied it on the merits.  As 
a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  If the claimant can thereafter 
present new and material evidence, however, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

Service connection for PTSD more specifically requires (1) 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2005); (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Evidence before the RO in November 2001 included the 
veteran's service medical and personnel records, as well as 
VA medical records.  During service, the veteran complained 
of crying for no reason, being homesick and disliking her 
current location, after which an impression of reactive 
depression was made.  See January 1980 clinical record.  
There are no other records to indicate that the veteran 
complained of psychological problems.  Prior to her 
separation from service, the veteran denied suffering from 
depression or excessive worry, or nervous trouble of any 
sort, and a psychiatric clinical evaluation was normal.  See 
April 1992 reports of medical history and examination.  Post-
service evidence from the VA indicated that the veteran had 
been diagnosed with recurrent major depressive episode as 
well as depression and anxiety.  See June 2000 mental health 
and mental health nurses notes; June 2000 Women's Health 
Clinic note; January 2001 mental health psychiatry note.  The 
record, however, did not contain a diagnosis of PTSD.  

Evidence added to the record since the RO's 2001 decision 
includes VA medical records, which are considered new.  A 
June 2003 letter from Dr. Schwarz at the PTSD clinic at the 
VA Medical Center (VAMC) in New Orleans reports that the 
veteran has been diagnosed with PTSD and that the signs and 
symptoms she reports fit full diagnostic criteria for this 
diagnosis.  This record cures one of the previous evidentiary 
defects at the time of the RO's 2001 decision as it is a 
confirmed diagnosis of PTSD and is, therefore, material.  
Having found that new and material evidence has been 
presented since the last final denial of the claim, the claim 
of entitlement to service connection for PTSD is reopened for 
review of the claim on the merits.  

In support of her claim for PTSD, the veteran reports being 
stationed at Fort Sam Houston in San Antonio, Texas, where 
she was under the command of a domineering male first 
sergeant.  The veteran indicates that she was subjected to 
major stress due to the sergeant's fraternization with other 
females and the work environment created under his command.  
She asserts that this brought on despair and she no longer 
wished to be there.  The veteran reports waking in the 
morning with headaches at the thought of going to work, which 
grew in severity as time progressed, and problems getting to 
sleep due to the stress and tension.  She asserts that the 
combination of headaches and sleeplessness changed her 
personally, such that she became a noticeably different co-
worker and employee.  She also reportedly began having 
nightmares.  The veteran indicates that she was eventually 
transferred to New Orleans, but the transfer did not 
alleviate or eliminate her symptoms.  She also reports that 
she eventually reported the ethics breach and the sergeant 
was relieved of his duties.  The veteran also reports that 
she has only been under the care of medical professionals 
since her discharge from service.  See January 2003 statement 
attached to PTSD questionnaire.  

A letter from the New Orleans Women's Stress Disorder Group 
was received in October 2003.  Although not specific to the 
veteran, it indicates that the veteran is a part of this 
group, which includes women who have endured trauma of 
various types while serving in the military.  

The stressful events reported by the veteran are not subject 
to verification and are also not supported by corroborating 
evidence.  Moreover, the diagnosis of PTSD rendered by Dr. 
Schwarz did not establish a link between the diagnosis and 
the in-service stressors as detailed by the veteran.  Absent 
any confirmed stressor, and any link between the reported 
stressors and the diagnosis of PTSD, the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the April 2003 rating decision that 
is the subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate a service connection 
claim; that the RO would assist her in obtaining additional 
information and evidence; and of the responsibilities on both 
her part and VA's in developing the claim.  See December 2002 
RO letter.  The veteran was later informed of the need to 
provide any evidence in her possession pertinent to the 
claim.  See January 2004 Statement of the Case (SOC).  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. at 187.  Although VA did not provide notice as to 
the appropriate disability rating or effective date of any 
grant of service connection, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision, as the claim is being denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The December 2002 RO letter did not specifically advise the 
veteran of the need to submit new and material evidence 
sufficient to reopen her claim.  The letter did inform her 
that since her claim had previously been denied, she needed 
to submit evidence not previously considered showing the 
condition was incurred in, or aggravated by, active duty.  
The veteran thereafter submitted a statement in support of 
claim which detailed the working environment to which she 
attributes her PTSD, as well as a diagnosis of PTSD, which 
had both been lacking when the claim was originally denied in 
November 2001.  See January 2003 statement in support of 
claim; January 2003 statement from Dr. Schwarz.  The 
submission of this evidence indicates that the veteran had 
actual knowledge of the elements of service connection that 
were previously unsubstantiated, resulting in the previous 
denial.  As such, any error in not providing the notice 
required for claims to reopen was harmless.  See Kent v. 
Nicholson, No. 04-181 (March 31, 2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service medical and personnel records, as well as VA 
treatment records, have been associated with the claims file.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.


ORDER

New and material evidence having been presented, the claim 
for service connection for PTSD is reopened.

Service connection for PTSD is denied.


REMAND

Further evidentiary development is warranted before a 
decision can be issued on the merits of the veteran's claim 
for service connection for numbness and tingling of the hands 
and feet so as to ensure that the appellant's due process 
rights, including those associated with 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2005), are met.  

The veteran originally filed a claim for numbness of her 
right hand, which was denied by rating decision dated July 
1997.  She did not file a NOD and the RO's decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.302(a) (1997).  In January 2001, the veteran filed a claim 
for numbness and tingling of the hands and feet.  In a rating 
decision dated November 2001, the RO declined to reopen the 
prior claim for numbness of the right hand on the basis that 
no new and material evidence had been submitted.  The claim 
for numbness and tingling of the hands and feet was denied on 
the basis that the condition had neither occurred in, nor was 
caused by, service.  No NOD was filed and this decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.302(a) (2001).  
The veteran filed a second claim for entitlement to service 
connection for pain and numbness in both hands and arms and 
both feet in November 2002, indicating the condition was 
known as Burgess Disease.  The RO styled the issue as a claim 
for Buerger's Disease (claimed as Burgess Disease due to pain 
and numbness), and denied the claim on the basis that the 
condition neither occurred in, nor was caused by, service.  
The RO also noted that it was not reopening the claim for 
service connection for numbness and tingling of the hands and 
feet because the veteran had not submitted both new and 
material evidence.  See April 2003 rating decision.  This 
appeal ensued.  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  See Kent v. Nicholson, No. 04-181 (March 
31, 2006).  

The December 2002 RO letter did not fulfill the Kent 
requirements.  As such, the claim must be remanded in order 
to comply with these new notice requirements.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen her previously denied claim for 
service connection for numbness and 
tingling of the hands and feet, claimed 
as Buerger's Disease, as required by Kent 
v. Nicholson, No. 04-181 (March 31, 
2006).  

2.  After the above and any other 
development that is deemed necessary has 
been completed by the RO, readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


